          Case 1:19-cv-10940-AT Document 41 Filed 08/02/21 Page 1 of 1

                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
Manmohan Ahluwalia,                                             DOC #: _________________
                                                                DATE FILED: __8/2/2021_______
                             Plaintiff,

              -against-
                                                                         19 Civ. 10940 (AT)
Zaika Food Company LLC, Mandeep Oberoi, and Pooja
Patel,                                                                        ORDER

                        Defendants.
ANALISA TORRES, District Judge:

       On July 7, 2021, Plaintiff moved the Court to enter default judgment against Defendants
pursuant to Federal Rule of Civil Procedure 55. ECF Nos. 34 at 1, 37. Plaintiff submitted a
memorandum of law and declarations, with accompanying exhibits, in support (the “Supporting
Papers”). ECF Nos. 33–35, 37, 40. Accordingly:

   1. The Court will resolve the default judgment motion on the papers.

   2. By August 23, 2021, Plaintiff shall serve copies of this Order and the Supporting Papers
      at ECF Nos. 33–35, 37, 40, by personal service upon the individual Defendants and by
      personal service upon an officer, a managing or general agent of Defendant Zaika Food
      Company LLC. In the alternative, Plaintiff may serve Defendant Zaika Food Company
      LLC via hand-delivery or first-class mail and service on the Secretary of State. N.Y.
      Business Corp. Law § 306.

   3. By August 27, 2021, Plaintiff shall file on the docket (1) proofs of service, and (2) the
      Supporting Papers that were served upon Defendants (as an attachment to the proofs of
      service).

   4. By September 9, 2021, Defendants shall respond to Plaintiff’s motion.

   5. By September 16, 2021, Plaintiff shall submit its reply, if any.

       SO ORDERED.

Dated: August 2, 2021
       New York, New York
